DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.

Election/Restrictions
As discussed in the previous action, claims 5-9, 11-13, and 15 are withdrawn from consideration. Claims 1-4, 10, 14, and 23-25 will herein be examined.

Drawings
The drawings filed on 09/30/19 are accepted.

Claim Rejections - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-4, 10, 14, and 23-25 qualify as eligible subject matter under 35 U.S.C. 101. With 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marvel (US PgPub 20130284434).

With respect to claim 10, 
A method for measuring a drilling depth (The title is “SYSTEM AND METHOD OF COILED TUBING DEPTH DETERMINATION”; paragraph 0004 states, “Coiled tubing may be used to perform a variety of wellbore service operations including drilling …”)
moving a drilling device from a first position to a second position by spooling or unspooling a drill line on a drawworks drum (figure 1; abstract)
determining a measured elevation of the drilling device at the second position using a primary sensor configured to measure rotation of the drawworks drum that results in the spooling or unspooling of the drill line on the drawworks drum (figure 1, reference 120; paragraph 0018)
determining a calibration elevation of the drilling device at the second position using a calibration sensor that is moved along with the drilling device (figure 1, reference 122; paragraph 0025 states, “the system 100 comprises a contact sensor 122 that contacts the coiled tubing 102 to sense motion of the coiled tubing 102. For example, in an embodiment, the contact sensor 122 comprises a roller in contact with the coiled tubing 102 that rotates in one angular direction
determining a deformation metric selected from the group consisting of stretch, strain, and stress, in the drill line, based on a difference between the measured elevation and the calibration elevation (Paragraph 0027 describes sag detector 126 and states, “The amount of sag in the coiled tubing 102 may be analyzed to estimate an amount of stretch in the coiled tubing 102 …” Furthermore, paragraph 0038 states, “the application 158 may correlate the value of depth calculated based on the input from the angular position sensor 120 to the value of depth input by the contact sensor 122. When the values do not correlate, the application 158 may determine that an anomalous or unsafe condition exists …”)
correcting the measured elevation based on the deformation metric to facilitate measuring the drilling depth with the primary sensor (paragraph 0044 states, “The compression and/or stretch of the coiled tubing 102 determined at different depths in this way may be used to correct depth calculations.”)

With respect to claim 14, Marvel discloses:
wherein the primary sensor comprises an encoder coupled to the drawworks drum (paragraph 0020 states, the angular sensor 120 may itself produce an output … for example a rotary encoder type of angular sensor 120 …”)

Allowable Subject Matter
Claims 1-4 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the following limitations were not found, taught, or disclosed by the prior art:
generating a calibration coefficient based on a relationship between the measured elevation difference and the calibration elevation difference
using the calibration coefficient to calibrate the elevation sensor to facilitate tracking the depth of the drill string with the elevation sensor
The examiner considered paragraphs 0079-0080 of the applicant’s specification, which provides support for the above limitations. In view of the applicant’s disclosure, the applicant’s amended addition of the calibration coefficient has a very specific purpose in bringing together the measurements of two different sensors: the claimed elevation sensor (which represents the drawworks encoder) and the calibration sensor (which moves vertically via the drawworks). The examiner determined that it would not be sufficient to incorporate a general teaching of a calibration coefficient without giving weight to the structural context in which the applicant’s calibration coefficient was introduced. The teachings of the calibration coefficient and the use of the calibration coefficient to specifically calibrate the elevation sensor (as opposed to the calibration sensor) were deemed specific enough to overcome the teachings of Ellis in view of Marvel. No other art was found to teach, suggest, or disclose the claimed invention as a whole.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bouchard (US20040149031)
Edme (US20140022861)
Larson (US20140262516)
Luppens (US20150134258)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        02/13/21